July 5, 2011 Via EDGAR Ms. Stephanie L. Hunsaker Senior Assistant Chief Accountant US Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, DC 20549 RE: BOK Financial Corporation Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 28, 2011 File No. 001-19341 Dear Ms. Hunsaker: This letter is submitted by BOK Financial Corporation (“the Company” or “BOK Financial”) in response to comments received from the Securities and Exchange Commission staff in a letter dated May 31, 2011 regarding the Company’s filings referenced above.We appreciate the staff’s efforts to assist our compliance with applicable disclosure requirements and to enhance disclosure in our filings. Form 10-K for Fiscal Year Ended December 31, 2010 Business Supervision and Regulation, page 2 1. Please revise your future filings to provide a more expansive discussion of the regulations that impact you and your business operations.Examples of areas that you should discussed if applicable to your operations, include more information regarding the Bank Secrecy Act and the USA PATRIOT Act, the Dodd-Frank Act including the Volcker Rule and the Durbin Amendment, federal securities laws and transactions with affiliates.Please also discuss the impact that these regulations are expected to have on your operations going forward (e.g., decreases in trading revenues, overdraft fees, debit interchange fees, etc.). The Company will revise future filings to provide a more expansive discussion of the regulations that impact the Company and the extent of their impact by (i) repeating in the Supervision and Regulation section the Company’s discussion of regulatory impact found in the risk and operating sections of the filings so that the reader will generally have a single reference point for regulatory impact and (ii) by adding to its existing disclosure. 1 The Company will include in future filings the following discussion regarding the Bank Secrecy Act and the USA PATRIOT Act: The Bank Secrecy Act (“BSA”) imposes many requirements on financial institutions, including banks, in the interest of national security.Under the BSA the Company must, among other things, establish internal controls that are reasonably designed to prevent the financing of terrorism and money laundering.The BSA also imposes know-your-customer documentation requirements and other recordkeeping and reporting requirements aimed at, among other things, suspicious activity reporting.Company has established an anti-money laundering program in accordance with the BSA. The USA PATRIOT Act of 2001 (the “Patriot Act”) broadened the scope of anti-money laundering laws and regulations by creating new due diligence and compliance obligations, creating new crimes and penalties, and expanding the United States’ extraterritorial jurisdiction.Under the Patriot Act, financial institutions, including the Company, are required to maintain policies, procedures and controls to detect, prevent, and report terrorist financing and money laundering.The Company must also verify the identity of its customers.If a financial institution fails to maintain or implement adequate programs and controls to combat terrorist financing and money laundering, that institution could face serious legal and reputational consequences. For future filings, the Company will continue to evaluate the effects of the Dodd-Frank Wall Street Reform and Consumer Protection Act (“the Dodd-Frank Act”) as implementing rules are drafted and become effective and disclose material impacts on the Company’s operations and finances.Historically, the Company has commented on changes in law or regulation when the Company knows or believes a change in law or regulation may have a material impact on the Company.The Company generally has not commented on laws or regulations (or portions of laws or regulations) that it believes (or has no way to reasonably determine) may not have a material impact on the Company. When providing disclosure on a law or regulation, in addition to a general description of the law or regulation, if the financial effects are potentially significant but unquantifiable at that time of disclosure, the Company has stated such.If the financial effects of such law or regulation became known, or a reasonable estimate may be made, the Company has disclosed such information, typically in section of Management’s Discussion and Analysis directly affected by such regulation. The Durbin Amendment is an example.In the Company’s Form 10-K filing for the year ended December 31, 2010 (“2010 10-K”) on page 2 under Supervision and Regulation, the Company disclosed that the Dodd-Frank Act would “limit the amount of interchange fees that may be charged in an electronic debit transaction.”The Company commented generally that the effect of the Dodd-Frank Act “on fee income and operating expenses could be significant but cannot be accurately quantified at this time.” 2 After the Company was in a better position to assess the impact of the Durbin Amendment (and even though there were significant legislative efforts to delay its implementation pending at the time at the time of filing) the Company disclosed on page 22 under the Fees and Commissions section of Form 10-Q for the quarter ending March 31, 2011: Interchange fee limits proposed by the Federal Reserve Bank as required by the Dodd-Frank Act would significantly reduce our transaction card revenue.Based on the $0.12 cap proposed in December 2010 to be effective as of July 21, 2011, we would expect a decline of $12 million to $15 million in our transaction card revenue in 2011. The Company plans to take a similar approach with the regard to deposit insurance assessments affected by the Dodd-Frank Act.On page 4 of the 2010 Form 10-K under Deposit Insurance, the Company stated: Subsequent to December 31, 2010, the FDIC released a final rule to implement provisions of the Dodd-Frank Act that affect deposit insurance assessments.Among other things, the Dodd-Frank Act raised the minimum designated reserve ratio from 1.15% to 1.35% of estimated insured deposits, removed the upper limit of the designated reserve ratio, required that the designated reserve ratio reach 1.35% by September 30, 2020, and required that the FDIC offset the effect of increasing the minimum designated reserve ratio on depository institutions with total assets of less than $10 billion.The Dodd-Frank Act also required that the FDIC redefine the assessment base to average consolidated assets minus average tangible equity.The final rule becomes effective April 1, 2011.We do not expect the change to have a significant effect on our current deposit insurance assessment. The Company anticipates updating this disclosure on Form 10-Q for the quarter ended June 30, 2011. While the effects on the Company from the Volcker Rule, federal securities laws and transactions with affiliates are difficult to evaluate until more rules become effective, the Company will provide the following additional disclosure: The Volcker Rule of the Dodd-Frank Act prohibits banking entities from engaging in proprietary trading and restricts banking entities’ sponsorship of, or investment in, private equity funds and hedge funds, subject to limited exceptions.Under the Act, regulations implementing the Volcker Rule are scheduled to be finalized by October 21, 2011, with the Volcker Rule taking effect by the earlier of (i) 12 months after such rules are final or (ii) July 21, 2012.The ultimate impact of the Volcker Rule on the Company continues to remain uncertain, with final regulations possibly imposing additional operational and compliance costs on the Company or prohibiting certain trading activities on behalf of its customers. 3 Title VII of the Dodd-Frank Act, the Wall Street Transparency and Accountability Act of 2010, subjects nearly all derivative transactions (swaps) to the Commodity Futures Trading Commission (“CFTC”) or Securities and Exchange Commission (“SEC”) regulation.The purpose of Title VII was to reduce systemic risk, increase transparency and promote market integrity within the broader financial system.Title VII, among other things, imposes registration, recordkeeping, reporting, capital and margin, as well as business conduct requirements on swap dealers and major swap participants.Although many provisions of Title VII were originally scheduled to go into effect on July 16, 2011, the CFTC and the SEC have recently delayed the effectiveness of a large portion of the proposed regulations that would implement Title VII until the earlier of (a) 60 days following the adoption of final rules or (b) December 31, 2011.Due to the vast number of rules yet to be proposed or finalized, the ultimate impact on the Company of Title VII is uncertain, but may impose higher operational and compliance costs on the Company.A subsidiary of the Company currently engages in swaps with customers in connection with its banking operations, including interest rate, foreign exchange and commodity swaps.The Company currently anticipates that one or more of the Company’s subsidiaries may be required to register as a “swap dealer” with the CFTC under Title VII implementing rules under such rules a currently proposed.The ultimate impact of the Dodd-Frank Act on this area of the Company’s business is uncertain. In addition, some of the Company’s subsidiaries conduct underwriting and broker-dealer activities in the United States, which are subject to SEC and FINRA regulations, as well as other regulatory agencies, including state regulators. Such regulations generally include the licensing of certain personnel, customer interactions, and trading operations and periodic operations.The ultimate impact of the Dodd-Frank Act on this area of the Company’s business is uncertain. We will also add the following disclosures about transactions with affiliates to our future filings: The Federal Reserve Board regulates transactions between the Company and its subsidiaries.Generally, the Federal Reserve Act and Regulation W, as amended by the Dodd-Frank Act, limit the Company’s banking subsidiaries, and their subsidiaries, to lending and other “covered transactions” with affiliates. The aggregate amount of covered transactions a banking subsidiary or one of its subsidiaries may enter with an affiliate may not exceed 10 percent of the capital stock and surplus of the banking subsidiary.In the case of all affiliates, the aggregate amount of covered transactions may not exceed 20 percent of the capital stock and surplus of the banking subsidiary A covered transaction between a banking subsidiary of the Company and one of the subsidiary’s affiliates is also subject to collateralization requirements and must be conducted on arm’s length terms.“Covered transactions” include (a) a loan or extension of credit by a bank subsidiary to an affiliate, (b) a purchase of securities issued to a banking subsidiary by an affiliate, (c) a purchase of assets by the banking subsidiary from an affiliate, unless otherwise exempted by the Federal Reserve, (d) the acceptance of securities issued by an affiliate to the banking subsidiary as collateral for a loan, and (e) the issuance of a guarantee, acceptance or letter of credit by the banking subsidiary on behalf of an affiliate. 4 Our proposed disclosures may change to reflect future changes in legislation and regulations. Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies & Estimates, page 14 Allowances for Loan Losses and Off-Balance Sheet Credit Losses, page 14 2. We note your disclosure that specific allowances for impairment are determined for loans that have not yet been charged down to amounts you expect to recover through evaluation of estimated future cash flows, collateral values and historical statistics.Please tell us and revise your future filings to clarify under what circumstances you would rely on historical statistics to measure impairment on a loan individually evaluated for impairment, the types of statistics used and why historical statistics would provide a more relevant measurement of impairment than estimated cash flows, collateral values or observable market prices.Please tell us how the use of historical statistics to measure impairment on loans individually identified as impaired is consistent with the guidance in ASC 310-10-35-22. In future filings we will amend the disclosure as follows: Specific allowances for impairment of loans that have not been charged down to amounts we expect to recover are measured by an evaluation of estimated future cash flows discounted at the loan’s initial effective interest rate or the fair value of collateral for certain collateral dependent loans.Historical statistics may be used in limited situations to assist in estimating future cash flows or collateral values, such as when a collateral dependent loan impaired loan is identified at the end of reporting period.We use historical statistics as a practical way to estimate impairment until an updated appraisal of collateral value is received or a full assessment of future cash flows is completed.Estimates of future cash flows and collateral values require significant judgments and are subject to volatility. ASC 310-10-35-20 states, “Measuring impairment of a loan requires judgment and estimates, and the eventual outcomes may differ from those estimates.Creditors shall have latitude to develop measurement methods that are practical in their circumstances.”Management has interpreted these sentences to allow practical alternatives when there are short term delays in getting all of the information necessary to complete the measurement of impairment as prescribed in ASC 310-10-35-22.For example, we may identify a loan as impaired during a loan portfolio review near quarter end.We request an updated appraisal which may take 30 days to 45 days to complete.We will use historical statistics to update our valuation of the collateral until the appraisal is received.The historical statistics referred to in our disclosure include loss rates for similarly graded and similarly underwritten loans and known fair value depreciation trends in a particular market or industry.The limited use of these historical statistics would not have a material effect on the provision for credit losses or the appropriateness of our allowance for loan losses. 5 Fair Value Measurement – Valuation of Derivative Instruments, page 16 3. We note your disclosure that credit risk is considered in determining the fair value of your derivative instruments.We also note your disclosure in your March 31, 2011 Form 10-Q that you recorded $2.6 million in credit losses on certain customer derivative contracts during the quarter due to the counterparty’s inability to meet their margin requirements.In the interest of transparency, please revise your disclosure in future filing to more clearly explain how you factor both own and counterparty credit risk into you fair value determinations for your derivative instruments (i.e., explain how these credit valuation adjustments are calculated).Additionally, please tell us whether you had a credit valuation adjustment recorded for the derivative contracts where you ultimately recorded credit losses in the first quarter of 2011, and if so, how much as of December 31, 2010. We will revise future filings to discuss our consideration of credit risk in determining fair values of derivative instruments as follows: We use interest rate derivative instruments to manage our interest rate risk.We also offer interest rate, commodity, and foreign exchange contracts to our customers.All derivative instruments are carried on the balance sheet at fair value.Fair values for exchange-traded contracts are based on quoted prices in an active market for identical instruments.Fair values for over-the-counter interest rate contracts used to manage our interest rate risk are provided either by third-party dealers in the contracts or by quotes provided by independent pricing services.Information used by these third-party dealers or independent pricing services to determine fair value are considered significant other observable inputs.Fair values for interest rate, commodity and foreign exchange contracts used in our customer hedging programs are based on valuations generated internally by third-party pricing models.These models use significant other observable market inputs to estimate fair values.Changes in assumptions used in these pricing models could significantly affect the reported fair values of derivative assets and liabilities, though the net effect of these changes should not significantly affect earnings. Credit risk is considered in determining the fair value of derivative instruments.Fair values provided by third-party dealers or pricing models do not differentiate by credit risk of the respective counterparties.Management determines fair value adjustments based on various risk factors including but not limited to counterparty credit rating or equivalent loan grading, derivative contract notional size, price volatility of the underlying commodity, duration of the derivative contracts and expected loss severity.Expected loss severity is based on historical losses for similarly risk-graded commercial loan customers.Decreases in counterparty credit rating or grading and increases in price volatility and expected loss severity all tend to increase the credit quality adjustment which reduces the fair value of asset contracts.The reduction in fair value is recognized in earnings during the current period. 6 We also consider our own credit risk in determining the fair value of derivative contracts.Changes in our credit rating would affect the fair value of our derivative liabilities.In the event of a credit downgrade, the fair value of our derivative liabilities would decrease.Conversely, in the event of a credit upgrade, the fair value of our derivative liabilities would increase.The change in fair value would be recognized in earnings in the current period. The $2.6 million in credit losses disclosed in our March 31, 2011 10-Q, resulted from short duration contracts (less than 30-day contracts) executed with two customers during the first quarter of 2011.These contracts did not exist at December 31, 2010. Assessment of Operations, page 19 Other Operating Revenue, page 21 4. We note your discussion of the various components of brokerage and trading revenues, including customer hedging revenue, investment banking revenue, retail brokerage revenue, and securities trading revenue.We further note your disclosure on page 79 regarding the manner in which these revenues are carried (e.g. fair value changes in trading securities and derivatives as well as fee and commission revenue associated with brokerage sales and underwriting and financial advisory services).Given the significance of your other operating revenues to your income statement, and the significant fluctuations in brokerage and trading revenue from period to period, we believe that more granular disclosure of your various revenue sources would provide beneficial information to investors.Accordingly, please revise your future filings to more clearly describe the significant components of your brokerage and trading revenue and the type of securities that generate such revenues.Please also provide quantitative information regarding how such revenues are generated (e.g., how much is based on fair value changes versus fees and commission earned). We will provide quantitative information and a qualitative discussion of significant changes in brokerage and trading revenue.Following is an example based on a comparison of revenue for 2010 and 2009. Brokerage and trading revenue for 2010 increased $9.8 million or 11% over 2009.Securities trading revenue was $56.3 million for 2010 compared to $56.8 million for 2009.Securities trading revenue primarily represent net realized and unrealized gains on U.S. government securities, residential mortgage-backed securities guaranteed by U.S government agencies and municipal securities to institutional customers.Increased lending activity by our mortgage banking customers increased related securities transaction volumes in 2010.This increased activity was offset by a decline in municipal securities trading revenue as credit spreads widened on credit concerns in municipal securities and volumes dropped. 7 Revenue earned from retail brokerage transactions increased $3.0 million or 14% to $23.4 million.Retail brokerage revenue is primarily based on fees and commissions earned on sales of fixed income securities, annuities and mutual funds to retail customers.Revenue growth was primarily due to increased market volatility which increased customer demand. Customer hedging revenue is based primarily on realized and unrealized changes in the fair value of derivative contracts held for customer risk management programs.As more fully discussed under the Customer Derivative Programs section of this report and in Note 3 to our consolidated financial statements, we offer commodity, interest rate, foreign exchange and equity derivatives to our customers.Customer hedging revenue totaled $11.8 million for 2010, an increase of $5.0 million over prior year.Revenue from energy derivatives increased $5.3 million. Investment banking revenue which includes fees earned upon completion of underwriting and financial advisory services totaled $10.0 million, a $2.3 million or 30% increase over 2009 due to timing and volume of completed transactions. 5. As a related matter, we note your disclosure on page 64 that you take trading positions in U.S. Treasury securities, mortgage-backed securities, municipal bonds and financial futures for your own account with the objective of generating profits.We believe that separate quantification of these “proprietary trading revenues” will provide useful information to allow readers to understand the significance of your proprietary trading activities to your overall results of operations and to more clearly understand the impact that the Volcker rule and its limitations on proprietary trading activities is expected to have on your business going forward.Accordingly, please revise your future filings to separately disclose your revenues earned from proprietary trading activities.In addition, please clearly define what you consider to represent proprietary trading activities and discuss changes you plan to implement, or have implemented, as a result of future prohibitions or limitations on this type of activity in the future. Section 619 of the Dodd-Frank Act, commonly referred to as the “Volcker Rule”, prohibits proprietary trading by banking entities except under certain permitted circumstances.Exceptions to this prohibition include trades of certain financial instruments (e.g. government securities, government agency securities, and municipal securities) and trades “undertaken on behalf of a customer”.As the Company’s proprietary trading consists almost exclusively of trades in exempted financial instruments or customer-driven trades that appear to qualify for the applicable customer-driven trading exception to the Volcker Rule, the Company believes that almost no proprietary trading revenue is generated from transactions that would be prohibited by the Volcker Rule.The scope of the Volcker Rule and the exceptions to its prohibition on proprietary trading are subject to definition and implementation via rules that are yet to be proposed or adopted by applicable federal regulators.The Company cannot at this time predict the potential impact on it or its proprietary trading revenue as a result of the ultimate definition and implementation of the Volcker Rule.Given, however, our current understanding regarding the potential application of the Volcker Rule to the Company’s activities, we do not feel it necessary to separately disclose our revenues earned from proprietary trading activities. 8 We will continue to assess on-going rulemaking regarding the Volcker Rule and will reassess our disclosures should our conclusions regarding the application of the Rule to our activities change. Assessment of Financial Condition, page 38 Securities, page 38 6. We note your involvement with municipalities through direct holdings of municipal bonds as well as through the underwriting of municipal bond offerings and trading of municipal securities.We also understand that banks may have involvement with municipalities as sponsors of municipal bond vehicles, as providers of guarantees (typically letters of credit), and through the offering of deposit services, direct loans and other traditional banking products.Please provide us with an analysis that summarizes and quantifies your various exposures (both direct and indirect) to state and local municipalities.Please also consider providing this type of disclosure in your future filings, if material, in order to more clearly identify any risk concentration in this industry. As part of the Company’s overall risk management process, risk concentrations are monitored across the various business line and products to identify significant industry and customer concentrations, including municipalities.The Company has established general concentration limits by type of instruments and specific concentration limits by individual issuer. Significant concentrations are disclosed as they relate to financial statement line items, including significant concentration to municipalities.The Company would disclose concentrations in the aggregate or individually to the extent that such concentrations are significant, including consideration of disclosure of significant concentrations of individual municipalities. Direct Exposures The Company has direct exposure to municipalities through holdings in its trading, held-to-maturity and available for sale securities portfolios and loan portfolio.The Company also accepts deposits from municipalities. 9 A summary of direct exposures included in the consolidated balance sheet of the Company as of December 31, 2010 is as follows (in thousands): Balance of Municipal Holdings % of Total Balance Trading securities – fair value $ % Investment securities: Municipal and other tax exempt – fair value Other investment securities – fair value Available for sale securities – fair value Loans Deposits: Demand deposits Interest-bearing transaction Time deposits Total deposits $ Risk concentration by debtor is well distributed.The largest amount due from any one debtor for each asset category is:trading securities - $7.5 million, municipal and other tax exempt investment securities - $15 million, other investment securities - $32 million and available for sale securities - $18 million.The largest loan amount due from any one debtor is $23 million. The largest concentration by type of product is in other investment securities.These securities are Texas school construction bonds.As discussed on page 38 of our 2010 Form 10-K, substantially all of the Texas school construction bonds are general obligations of the issuer.Additionally, approximately $82 million of the Texas school construction bonds are guaranteed by the Texas Permanent School Fund Guarantee Program, a program of the State of Texas Board of Education.The fund will make scheduled payments for any bond issues guaranteed by the fund, in the event a school district defaults and is unable to make such payments. Indirect Exposures The Company has indirect exposures to municipalities primarily through its role as underwriter of securities issued by municipalities and investment of our trust customer funds in state and municipal securities. We engage in underwriting and provide financial advisory services for state and municipal securities, primarily for issuers in Oklahoma and Texas through the investment banking division of BOSC, Inc, our broker / dealer subsidiary.Our exposure for these services is limited by applicable laws and regulations.Much of our investment banking business is based on providing ongoing services to existing clients, which enables us to regularly monitor performance. State and municipal securities are held in customer trust accounts.Our exposure largely depends on the nature of the trust relationship.Relationships where we have discretionary authority for investment decisions have more exposure than relationships where we only hold customer investments in safekeeping.All investments held in discretionary trust accounts, including state and municipal securities, are reviewed annually to determine whether they comply with the trust indenture.Trust accounts for which the Company has sole or joint discretionary authority currently hold approximately $1.4 billion of state and municipal securities.There is no significant concentration of securities of a single issuer in the discretionary trust accounts.Non-managed and safekeeping trust accounts also currently hold approximately $1.0 billion of state and municipal securities. 10 We will continue to monitor direct and indirect exposure to states and municipalities for concentrations and will provide additional disclosures in future filings if exposures become material to the Company. Summary of Loan Loss Experience, page 47 7. We note your disclosure that the provision for credit losses is the amount necessary to maintain the allowance for credit losses at an amount determined by management to be “adequate” based on its evaluation.If true, please revise to confirm here as well as on page 48 that you recorded the allowance for loans losses at the amount that you believe to be the “appropriate” estimate of your inherent probable losses within your loan portfolio. In future filings, we will revise our disclosures to confirm that we believe the allowance to be the “appropriate” estimate of the inherent probable losses within our loan portfolio at the given balance sheet date. 11 Consolidated Statements of Cash Flows, page 71 8. Tell us why depreciation and amortization expense for the year ended December 31, 2009 was $28.8 million and $36.5 million higher than amounts for the year ended December 3,1 2010 and 2008, respectively. Upon further investigation into this fluctuation, a clerical error was identified in the supporting documentation utilized to compile the cash flow statement related to the retirement of some fully depreciated assets.The clerical error overstated depreciation and purchases of other assets in the cash flow statement.We will revise future filings as follows (in thousands): Year ended December 31, 2009 As Reported Adjustment As Adjusted Depreciation and amortization $ $ ) $ Net cash provided by operating activities ) Purchases of other assets ) ) Net cash used in investing activities ) ) We evaluated the materiality of adjusted cash flows provided by operating activities and used in investing activities in the context of cash flows for the years ended December 31, 2010, 2009 and 2008.The overall trend of increased cash flows provided by operating activities and decreased cash flows used in investing activities did not change.Cash flows provided by operating activities for 2009 increased by 209% over 2008 on an adjusted basis and 242% on an “as reported” basis.Cash flows provided by operating activities for 2010 increased by 44% over 2009 on an adjusted basis and 30% on an “as reported” basis.Similarly, cash flows used in investing activities for 2009 decreased by 84% from 2008 on an adjusted basis and 83% on an “as reported” basis.Cash flows provided by investing activities for 2010 increased by 112% from 2009 on an adjusted basis and 110% on an “as reported” basis.We do not believe this error would affect the judgment of a reasonable person in the context of the overall cash flow statement and propose to correct in future filings. 9. We note the line item “net (accretion) amortization of securities discounts and premiums increased by $70.0 million to $105.7 million during the year ended December 31, 2010.Please tell us the primary driver for the increase in amortization of securities premiums. Low intermediate and long-term interest rates experienced during the late third quarter and early fourth quarter of 2010 increased actual and projected prepayment speeds for our portfolio of mortgage-backed securities.The increased prepayment speeds drove the higher level of amortization of purchased premiums in our available for sale securities portfolio.The effect of increased amortization was discussed on page 19 of our 2010 Form 10-K in the Net Interest Revenue section of our Management’s Discussion and Analysis – Assessment of Operations. 12 Notes to the Consolidated Financial Statements Note 1 – Significant Accounting Policies, page 74 Other Operating Revenue, page 79 We note that you describe the most significant components of your other operating revenues and their related accounting policies with exception of transaction card revenue.Given the significance of this revenue source to your total other operating revenues, please revise your future filings to disclose how such revenues are generated and your related revenue recognition policy. We will include the following in future filings: Transaction card revenue includes merchant discount fees, automated teller machine (“ATM”) network fees and check card fees.Merchant discount fees represent fees paid by customers for account management and electronic processing of transactions. Merchant discount fees are recognized at the time the customer’s transactions are processed or other services are performed.The Company maintains the Transfund ATM network for the benefit of its members, which includes the Company.ATM network fees are recognized as electronic transactions are processed on behalf of its members.Check card fees represent interchange fees paid by a merchant bank for transactions processed from cards issued by the Company.Check card fees are recognized when transactions are processed. Note 2 – Securities, page 82 We note that you classify investment in Federal Bank Reserve and Federal Home Loan Bank stock within your available-for-sale investment portfolio.This classification does not appear consistent with the guidance in ASC 942-325-45-1.Please revise your presentation and classification of these investments in your future filings accordingly. We will revise our presentation in future filings to include our investment in Federal Reserve Bank and Federal Home Loan Bank stock in “Other Assets” rather than as part of available-for-sale investment portfolio in accordance with the guidance in ASC 942-325-45-1. 13 We note the information provided in the tables on page 85 regarding the duration of your unrealized losses on investment securities.The title of these tables indicates that all such securities are temporarily-impaired; however, they include certain private issue RMBS for which OTTI has been recognized.In the interest of transparency, please revise this disclosure in your future filing such that temporarily-impaired securities are show separately from those with OTTI. We will add the following disclosure to enhance the transparency of temporarily impaired securities for which an other-than-temporary impairment charge has been taken for the credit portion of the impairment: Temporarily Impaired Securities as of December 31, 2010 (In thousands) Number Less Than 12 Months 12 Months or Longer Total of Fair Unrealized Fair Unrealized Fair Unrealized Securities Value Loss Value Loss Value Loss Investment: Municipal and other tax- exempt 37 $ 22 $ $ Other 15 – – Total investment 52 22 Available for sale: Municipal and other tax-exempt 42 Residential mortgage-backed securities: U. S. agencies: FNMA 26 – – FHLMC 12 – – GNMA 3 – – Total U.S. agencies 41 – – Private issue1: Alt-A loans 22 – – Jumbo-A loans 53 – – Total private issue 75 – – Total residential mortgage-backed securities Equity securities and mutual funds 2 – – Total available for sale Total $ 1 Includes the following securities for which an unrealized loss remains in OCI after an other-than-temporary credit loss has been recognized in income: Alt-A loans 19 – – Jumbo-A loans 25 – – 14 Mortgage Trading Securities, page 88 We note that your “mortgage trading securities” are included within your Securities portfolio on the face of your balance sheet while other “trading securities” are presented separately.Please revise your future filing to provide footnote disclosure that discusses the major security types that comprise your “trading securities,” similar to level of discussion provided for your “mortgage trading securities”. We will add equal prominence to each of our securities line items on the balance sheet.An example of this disclosure based on trading securities held at December 31, 2010 follows: Trading Securities The fair value and net unrealized gain (loss) of trading securities are as follows (in thousands): December 31, 2010 Fair Value Net Unrealized Gain (Loss) Obligations of the U.S. Government $ $ ) U.S. agency residential mortgage-backed securities Municipal and other tax-exempt ) Other trading securities (2
